 
Exhibit 10.1
 
EXECUTIVE EMPLOYMENT AGREEMENT
DATED AS OF SEPTEMBER 2, 2016
BETWEEN
COMMAND CENTER, INC.
AND
COLETTE C. PIEPER
 
1

 

EXECUTIVE EMPLOYMENT AGREEMENT
This EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”) made this 2nd day of
September, 2016, by and between COMMAND CENTER, INC., a Washington corporation
(hereinafter called “Company”) and COLETTE C. PIEPER, an individual (hereinafter
called “Executive”).
RECITALS
Company desires to employ Executive and Executive desires to accept such
employment, all on the terms and conditions hereinafter set forth.
AGREEMENT
NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
set forth in this Agreement, the parties hereto agree as follows:
1. Employment.
Subject to the terms and conditions of this Agreement and effective as of the
Effective Date, Company hereby employs Executive, and Executive hereby accepts
such employment, as the Chief Financial Officer of Company and in such other
capacities and for such other duties and services as will from time to time be
mutually agreed upon by Company and Executive, consistent with the position of
the Chief Financial Officer and reporting directly to the President and Chief
Executive Officer. The Effective Date shall be September 2, 2016 or the date
upon which this Executive Employment Agreement has been fully executed and
delivered by both Executive and Company, whichever is later.
2. Full Time Occupation.
Executive will devote Executive's entire business time, attention, and efforts
as reasonably necessary to the performance of Executive's duties under this
Agreement, and will serve Company faithfully and diligently and, except as may
be specifically allowed by the Board of Directors, will not engage in any other
employment while employed by Company.
3. Compensation.
(a) Salary.
During the Employment Period (as defined herein), Company will pay to Executive,
as full compensation for the services rendered by Executive, a base salary at a
rate of $185,000 per annum (“Base Salary”). Beginning on January 1, 2017, the
Base Salary will increase to $200,000 per annum. Company will pay the Base
Salary in accordance with Company's established payroll procedures. Payments
will be made in bi-weekly installments, or in such other periodic installments
upon which Company and Executive will mutually agree.
 
2

 
(b) 2016 Bonus Eligibility. For the remainder of 2016, Executive shall be
eligible for a bonus opportunity of up to $20,000, upon satisfactory attainment
of goals established for the following four items, with a maximum bonus
opportunity of $5,000 for each item:
(i) Understanding the Company’s cash flow and the preparation of cash flow
statements;
(ii) Control over accounts receivable and collections, ensuring that all
invoicing is current and that collection of accounts is in line with
expectations;
(iii) Improvement in the process and the time required for the monthly closing
of the books; and
(iv) Improvement in the process and the timing of the quarterly reporting on
Forms 10-Q.
Executive shall propose to the CEO more specific criteria for attainment of
these goals. The CEO shall determine in his sole discretion, to be exercised in
a reasonable manner, whether each of these goals have been met.
(c) Executive Bonus Plan.
Beginning in 2017, in addition to the Base Salary, Executive will be eligible
for annual incentive bonus compensation (the “Annual Bonus”) pursuant to the
Executive Bonus Plan as then approved by the Compensation Committee of the Board
of Directors. The bonus plan will be based on performance metrics determined by
the Compensation Committee at the beginning of each year. The annual bonus
accrued, if any, in 2017 (and in later years) will be payable in the following
year.
 
            (d) Withholding. The Company may withhold from any payments or
benefits under this Agreement, all federal, state and local taxes as the Company
is required to withhold pursuant to any law or governmental rule or regulation.
Executive shall bear all expense of, and be solely responsible for, all federal,
state and local taxes due with respect to any payment received hereunder.
 
4.           Stock Options and Stock.
(a)           Initial Stock Option Grant. Within a reasonable time following
approval of a new stock incentive plan for the Company by its shareholders,
Executive shall be awarded unvested options to acquire 500,000 shares of the
Company’s common stock, $0.001 par value, at the exercise price equal to the
closing price of the shares on the date of the award. The options shall vest in
four equal annual installments of 125,000 options, beginning on the date of the
award. If a new stock incentive plan has not been approved by the shareholders
within six months after the Effective Date, then Executive and Company shall
negotiate and document in an amendment to this Agreement an alternative
compensation plan which provides an anticipated similar economic benefit to
Executive as the options that otherwise would have been awarded pursuant to this
paragraph.
 (b)           Number of Options Awarded. In the event of any change in the
number of shares of stock outstanding by reason of any stock dividend or split,
recapitalization, merger, consolidation, combination or exchange of shares or
similar corporate change, the number of shares of stock to be optioned to
Executive pursuant to Section 4(a) above will be appropriately adjusted.
 
3

 
(c)           Future Stock Option Grants. In the sole and absolute discretion of
the Compensation Committee, Executive may become eligible for future option
awards on such terms and conditions as the Committee directs.
5.           Relocation Expenses.
For a period of up to eight months following the Effective Date or until
Executive’s home in Texas is sold, whichever occurs sooner, Company will pay the
Executive’s cost of temporary housing in the Denver area, not to exceed $3,000
per month. Company shall provide additional reasonable and customary relocation
assistance, including reimbursement for costs for moving household furnishings
and belongings, closing costs related to the sale of her current home in Texas
and closing costs on the purchase of a new home in the Denver area. If payments
for or reimbursements to Executive under this Section 5 are reportable as
taxable income by Executive, the payment by Company shall be grossed up to take
into account the income tax impact.
6.           Other Benefits.
(a)           Reimbursement. During the Employment Period, Company will
reimburse Executive for all travel and entertainment expenses and other ordinary
and necessary business expenses incurred by Executive in connection with the
business of Company and Executive's duties under this Agreement. The term
“business expenses” will not include any item not deductible by Company for
federal income tax purposes. To obtain reimbursement, Executive will submit to
Company receipts, bills, or sales slips for the expenses incurred.
(b)           Professional Memberships and Continuing Professional Education.
Company will pay for dues and fees required for any professional licenses
maintained by Executive, membership in professional or industry associations,
continuing education requirements associated with any professional license and
conferences and seminars commonly attended by executives in similar companies.
(c)           Vacation. Executive will be entitled to four weeks paid vacation
each year.
(d)           Other Benefits. During the Employment Period, Executive will be
entitled to participate in any group insurance, pension, retirement, vacation,
expense reimbursement, stock option, and other plans, programs, and benefits
approved by the Compensation Committee and made available from time to time to
executive employees of Company generally during the term of Executive's
employment hereunder. The foregoing will not obligate Company to adopt or
maintain any particular plan, program, or benefit.
 
4

 
7. Term of Employment.
(a) Employment Term.
The term of Executive's employment hereunder will commence on the Effective Date
and will continue for a period of one year following the Effective Date, unless
terminated by either party pursuant to the terms of this Agreement (such period
and any extensions thereof, the “Employment Period”). The term of the Employment
Period hereunder will automatically renew for a successive one-year term, unless
terminated by either party giving written notice to the other not less than 30
days prior to the end of the then-current term or as otherwise set forth in this
Agreement.
(b) Termination Under Certain Circumstances
. Notwithstanding anything to the contrary herein contained:
(i) Death. Executive's employment will be automatically terminated, without
notice, effective upon the date of Executive's death.
(ii) Disability. If Executive will fail to perform any of Executive’s job duties
under this Agreement as the result of illness or other incapacity, with or
without reasonable accommodation, for a period of more than eight consecutive
weeks, or for more than eight weeks within any six-month period, as determined
by Company, Company may, at its option, and upon notice to Executive, terminate
Executive's employment effective on the date of that notice. 
(iii) Cause. Company may terminate Executive’s employment during the Employment
Period for Cause. For purposes of this Agreement, “Cause” will mean any of the
following:
(1) the failure of Executive to perform Executive’s duties pursuant to this
Agreement to the objectively reasonable satisfaction of the Board of Directors,
which remains uncured for 15 days after a written demand for performance is
delivered to Executive by the Board of Directors or an executive officer of
Company that specifically identifies the manner in which the Board of Directors
or such executive officer believes that Executive has not performed Executive’s
duties;
(2) Executive’s indictment for, or conviction of, a crime involving moral
turpitude whether or not relating to Company;
(3) gross negligence or willful misconduct by Executive in the performance of
her duties as an employee of Company;
(4) the association, directly or indirectly, of Executive, for her profit or
financial benefit, with any person, firm, partnership, association, entity, or
corporation that competes with Company;
(5) the disclosing or using of any material Confidential Information (as
hereinafter defined) of Company at any time by Executive, except as required in
connection with her duties to Company; 
 
5

 
(6) the breach by Executive of her fiduciary duty or duty of trust to Company,
including, but not limited to, the commission by Executive of an act of fraud or
embezzlement against Company;
(7) chronic absenteeism;
(8) substance abuse;
(9) misconduct or dishonesty toward or involving Company, which misconduct or
dishonesty is injurious to the Company, monetarily or otherwise; or
(10) any other material breach by Executive of any of the terms or provisions of
this Agreement, which other material breach is not cured within ten business
days of notice by the Company.
 
(iv) Change of Control. In the event of a Change of Control (as defined below),
Company may, upon written notice to the Executive, terminate Executive’s
employment by providing the Executive with 30 days' written notice after the
effective date of the Change of Control. For the purposes of this Agreement, a
“Change in Control” will be deemed to have occurred if and when:
(1) Tender Offer. A tender offer or exchange offer is made whereby the effect of
such offer is to take over and control Company, and such offer is consummated
for the equity securities of Company representing 50% or more of the combined
voting power of Company’s then outstanding voting securities;
(2) Merger or Consolidation. The shareholders of Company approve a merger,
consolidation, recapitalization, or reorganization of Company, or consummation
of any such transaction if shareholder approval is not obtained, other than any
such transaction that would result in at least 75% of the total voting power
represented by the voting securities of the surviving entity outstanding
immediately after such transaction being beneficially owned by the holders of
outstanding voting securities of Company immediately prior to the transaction,
with the voting power of each such continuing holder relative to other such
continuing holders not substantially altered in the transaction; or
(3) Sale of Assets. The shareholders of Company approve an agreement for the
sale or disposition by Company of all or substantially all of Company's assets
to another person or entity, which is not a wholly owned subsidiary of Company.
(v) Without Cause
(1)           Executive may terminate the Employment Period at any time upon
giving to Company written notice sixty days in advance of the proposed
termination date.
 
6

 
(2)           Company may terminate the Employment Period at any time before the
expiration of this Agreement without cause by giving to Executive written notice
sixty days in advance of the proposed termination date.
(vi) Result of Termination of Employment Period.
(1) In the event of the termination of the Employment Period pursuant to Section
7(b)(iii) [Cause] or Section 7(b)(v)(1) [by Executive] above, Executive will
receive no further compensation under this Agreement following the date of
termination.
(2) In the event of the termination of the Employment Period pursuant to Section
7(b)(i) [Death] or 7(b)(ii) [Disability] above, Executive or Executive’s
personal representative or estate will continue to receive Executive’s Base
Salary during the six-month period following the date of termination and
Executive’s stock and stock options granted under Section 4 shall become fully
vested at the date of termination.
(3) In the event of the termination of the Employment Period pursuant to Section
7(b)(iv) [Change in Control] above or failure or refusal of a surviving or
successor entity to assume all of the obligations of this Agreement, Executive
will continue to receive her Base Salary and her Annual Bonus for the 12 month
period following the date of termination and Executive’s stock and stock options
granted under Section 4 shall become fully vested at the date of termination.
(4) In the event of termination or Executive’s resignation for Good Reason (as
defined below) during the initial one year term of the Employment Period
pursuant to Section 7(b)(v)(2) [Without Cause] above, Executive will continue to
receive her Base Salary for the 12 month period following the date of
termination or through the end of the then-current Employment Period, whichever
is longer. In the event of termination during any subsequent one year term of
the Employment Period pursuant to Section 7(b)(v)(2) [Without Cause] above,
Executive will continue to receive her Base Salary for the 12 month period
following the date of termination. “Good Reason” means any one or more of the
following actions or occurrences which has not been corrected, ceased or altered
within ten days of Company’s receipt of written notice from Executive: a. if
Executive is subjected to a material decrease in duties or responsibilities and
such new duties or responsibilities are inconsistent with Executive’s job title;
b. Executive’s Base Salary is decreased; or c. the insolvency or the filing by
company of a petition for bankruptcy, which petition is not dismissed within
thirty days.
(5) Executive will continue to be bound by Sections 8 and 9 of this Agreement
following termination of Executive’s employment on any basis set forth in this
Section 7(b).
 
7

 
 
8. Competition and Confidential Information.
(a) Non-Competition. During the term of the Employment Period and for twelve
months after the termination of the Employment Period , regardless of the reason
therefor, or twelve months after the final payment of compensation by Company to
Executive, whichever is later, Executive will not (whether directly or
indirectly, as owner, principal, agent, stockholder, director, officer, manager,
executive, partner, participant, or in any other capacity) engage or become
financially interested in any competitive business conducted within the
Restricted Territory or solicit, canvas, or accept, or authorize any other
person, firm, or entity to solicit, canvas, or accept, from any customers of
Company or its subsidiaries, any business within the Restricted Territory for
Executive or for any other person, firm, or entity. As used herein, “customers
of Company” will mean any persons, firms, or entities that purchased goods or
services from Company during the Employment Period; “competitive business” will
mean any business which sells or provides or attempts to sell or provide
products or services the same as or substantially similar to the products or
services sold or provided by Company or any of its subsidiaries; and the
“Restricted Territory” will mean the United States or, in the alternative, in
the event any reviewing court finds the United States to be overbroad or
unenforceable, within 25 miles of any existing or proposed office location of
Company.
(b) Confidential Information. Executive will maintain in strict secrecy all
confidential or trade secret information relating to the business of Company or
any of its subsidiaries (the “Confidential Information”) obtained by Executive
in the course of Executive’s employment, and Executive will not, unless first
authorized in writing by Company, disclose to, or use for Executive's benefit or
for the benefit of any person, firm, or entity at any time either during or
subsequent to the term of Executive's employment with Company, any Confidential
Information, except as required in the performance of Executive's duties on
behalf of Company. For purposes hereof, “Confidential Information” will include,
without limitation, any trade secrets, knowledge, or information with respect to
processes, procedures, plans, inventions, techniques, or know-how; any business
methods or forms; any names or addresses of customers or data on customers or
suppliers; and any business policies or other information relating to or dealing
with the purchasing, sales, or distribution policies or practices of Company.
(c) Return of Books and Papers. Upon the termination of Executive's employment
with Company for any reason, Executive will deliver promptly to Company all
catalogues, manuals, memoranda, drawings, and specifications; all cost, pricing,
and other financial data; all customer information; all other materials, whether
written, printed or stored in any electronic media, which are the property of
Company or any of its subsidiaries (and any copies of them); desktop or laptop
computers, software, access cards, “passwords”, cellular phones, personal
digital assistants and pagers; and all other materials which may contain
Confidential Information relating to the business of Company or any of its
subsidiaries (whether maintained in tangible, documentary form, computer memory
or other electronic or digital format), which Executive may then have in
Executive's possession whether prepared by Executive or not.
(d) Disclosure of Information. Executive will disclose promptly to Company, or
its nominee, any and all ideas, designs, processes, and improvements of any kind
relating to the business of Company or any of its subsidiaries, whether
patentable or not, conceived or made by Executive, either alone or jointly with
others, during working hours or otherwise, during the entire period of
Executive's employment with Company, or within six months thereafter.
 
8

 
(e) Assignment. Executive hereby assigns to Company or its nominee, the entire
right, title, and interest in and to all discoveries and improvements, whether
patentable or not, which Executive may conceive or make during Executive's
employment with Company, or within six months thereafter, and which relate to
the business of Company or any of its subsidiaries. All copyrights, patents,
trade secrets, or other intellectual property rights associated with any ideas,
concepts, techniques, inventions, processes, or works of authorship developed or
created by Executive during the Employment Period (collectively, the "Work
Product") shall belong exclusively to Company and shall be considered a work
made by Executive for hire within the meaning of Title 17 of the United States
Code. To the extent the Work Product may not be considered work made for hire,
Executive agrees to assign at the time of creation of the Work Product, without
any requirement of further consideration, any right, title, or interest that
Executive may have in such Work Product. Upon Company’s request, Executive will
take such further actions, including execution and delivery of instruments of
conveyance, as may be appropriate to give full and proper effect to such
assignment.
(f) Equitable Relief. In the event a violation of any of the restrictions
contained in this Section 8 is established, Company will be entitled to
preliminary and permanent injunctive relief as well as damages and an equitable
accounting of all earnings, profits, and other benefits arising from such
violation, which right will be cumulative and in addition to any other rights or
remedies to which Company may be entitled. In the event of a violation of any
provision of this Section 8, the period for which those provisions would remain
in effect will be extended for a period of time equal to that period beginning
when such violation commenced and ending when the activities constituting such
violation will have been finally terminated in good faith.
(g) Restrictions Separable. Each and every restriction set forth in this Section
8 is independent and severable from the others, and no such restriction will be
rendered unenforceable by virtue of the fact that, for any reason, any other or
others of them may be unenforceable in whole or in part.
(h) No Violation. The execution and delivery of this Agreement and the
performance of Executive’s services contemplated hereby will not violate or
result in a breach by Executive of, or constitute a default under, or conflict
with: (i) any provision or restriction of any employment, consulting, or other
similar agreement; (ii) any agreement by Executive with any third party not to
compete with, solicit from, or otherwise disparage such third party; (iii) any
provision or restriction of any agreement, contract, or instrument to which
Executive is a party or by which Executive is bound; or (iv) any order,
judgment, award, decree, law, rule, ordinance, or regulation or any other
restriction of any kind or character to which Executive is subject or by which
Executive is bound.
(i) Non-Disparagement. Executive agrees that she will make no statement, oral or
written, and which, by itself, may significantly or substantially damage the
reputation of the Company or any director, officer or employee of the Company.
 
 
9

 
9. Miscellaneous.
(a) Notices.
All notices, requests, demands, and other communications required or permitted
under this Agreement will be in writing and will be deemed to have been duly
given and received: if mailed by registered or certified mail, three business
days after deposit in the United States mail, postage prepaid, return receipt
requested; if hand delivered, upon delivery against receipt or upon refusal to
accept the notice; or if delivered by a standard overnight courier, one business
day after deposit with such courier, postage prepaid, in each case, addressed to
such party at the address set forth below:
(i) If to Company:
 
Command Center, Inc.
3609 S Wadsworth Blvd., Suite 250
Lakewood, Colorado 80235
Attn: Bubba Sandford
 
With a copy to:
Ronald L Junck
Command Center, Inc.
3609 S Wadsworth Blvd., Suite 250
Lakewood, Colorado 80235
 
(ii) If to Executive: 
Colette C. Pieper
9244 W. Finland Dr.
Littleton, Colorado 80127
 
Either party may change the address to which communications or copies are to be
sent by giving notice of such change of address in conformity with the
provisions of this Section 9(a) for the giving of notice.
(b) Waivers.
Neither any failure nor any delay on the part of either party to exercise any
right, remedy, power, or privilege under this Agreement will operate as a waiver
thereof, nor will any single or partial exercise of any right, remedy, power, or
privilege preclude any other or further exercise of the same or of any other
right, remedy, power, or privilege, nor will any waiver of any right, remedy,
power, or privilege with respect to any occurrence be construed as a waiver of
such right, remedy, power, or privilege with respect to any other occurrence.
(c) Controlling Law, Jurisdiction and Venue.
This Agreement and all questions relating to its validity, interpretation,
performance, and enforcement will be governed by and construed in accordance
with the laws of the State of Colorado, notwithstanding any Colorado or other
conflict-of-interest provisions to the contrary. Executive agrees that any and
all claims arising between the parties out of this agreement shall be controlled
by the laws of the State of Colorado, as follows: any dispute, controversy
arising out of, connected to, or relating to any matters herein of the
transactions between Company and Executive, or this Agreement, which cannot be
resolved by negotiation (including, without limitation, any dispute over the
arbitrability of an issue), will be settled by binding arbitration in accordance
with the J.A.M.S/ENDISPUTE Arbitration Rules and Procedures, as amended by this
Agreement. Arbitration proceedings will be held in Denver, Colorado. Company and
Executive agree the prevailing party on any action to enforce rights hereunder
shall be entitled, in addition to any awarded damages, their costs and
reasonable attorney's fees, whether at arbitration, or on appeal. The parties
agree that this provision and the Arbitrator's authority to grant relief are
subject to the United States Arbitration Act, 9 U.S.C. § 1 et seq. ("USAA") and
the provisions of this Agreement. The parties agree that the arbitrator shall
have no power or authority to make awards or issue orders of any kind except as
expressly permitted by this Agreement, and in no event does the arbitrator have
the authority to make any award that provides for punitive or exemplary damages.
The award may be confirmed and enforced in any court of competent jurisdiction.
All post-award proceedings will be governed by the USAA. Company and Executive
irrevocably consent to the jurisdiction and venue of such arbitration and such
courts.
 
10

 
(d) Binding Nature of Agreement.
This Agreement will be binding upon and inure to the benefit of the parties
hereto and their respective heirs, personal representatives, successors, and
assigns except that no party may assign or transfer such party's rights or
obligations under this Agreement without the prior written consent of the other
party.
(e) Execution in Counterparts.
This Agreement may be executed in any number of counterparts, each of which will
be deemed to be an original as against any party whose signature appears
thereon, and all of which will together constitute one and the same instrument.
This Agreement will become binding when one or more counterparts hereof,
individually or taken together, will bear the signatures of the parties
reflected hereon as the signatories.
(f) Provisions Separable.
The provisions of this Agreement are independent of and separable from each
other, and no provision will be affected or rendered invalid or unenforceable by
virtue of the fact that for any reason any other or others of them may be
invalid or unenforceable in whole or in part.
(g) Entire Agreement.
This Agreement contains the entire understanding between the parties hereto with
respect to the subject matter hereof, and supersedes all prior and
contemporaneous agreements and understandings, inducements, and conditions,
express or implied, oral or written, except as herein contained. The express
terms hereof control and supersede: (a) any course of performance and/or usage
of the trade inconsistent with any of the terms hereof; and (b) any provision of
any other plan or agreement maintained by Company for the benefit of its
employees generally inconsistent with any of the terms hereof. This Agreement
may not be modified or amended other than by an agreement in writing signed by
the parties hereto.
(h) Paragraph Headings.
  The paragraph headings in this Agreement are for convenience only; they form
no part of this Agreement and will not affect its interpretation.
 
11

 
(i) Gender.
Words used herein, regardless of the number and gender specifically used, will
be deemed and construed to include any other number, singular or plural, and any
other gender, masculine, feminine, or neuter, as the context requires.
(j) Number of Days.
In computing the number of days for purposes of this Agreement, all days will be
counted, including Saturdays, Sundays, and holidays; provided, however, that if
the final day of any time period falls on a Saturday, Sunday, or holiday, then
the final day will be deemed to be the next day which is not a Saturday, Sunday,
or holiday.
(k)           Third Party Beneficiaries. This Agreement shall not inure to the
benefit of anyone other than Executive and Company and their successors and
assigns. No third party may bring an action to enforce any term hereof and no
third party beneficiary rights are created by this Agreement.
(l)           Non-Transferability. This is a personal agreement. None of the
Executive’s rights, benefits, or interests hereunder may be subject to sale,
anticipation, alienation, assignment, encumbrance, charge, pledge hypothecation,
transfer, or set off in respect of any claim, debt, or obligation, or to
execution, attachment, levy or similar process, or assignment by operation of
law. Any attempt, voluntary or involuntary, to effect any such action shall be
null, void, and of no effect.
IN WITNESS WHEREOF, the parties hereto have executed this Executive Employment
Agreement as of the Effective Date.
COMMAND CENTER, INC., a Washington corporation
By: /s/ Frederick Sandford
Name: Frederick Sandford
Title: President and Chief Executive Officer
Date: Aug. 31, 2016
 
EXECUTIVE
 
/s/ Colette C. Pieper
Colette C. Pieper, an individual
Date: Aug. 31, 2016
 
12
